685 So.2d 1325 (1996)
Shelley D. ROBINSON, Appellant,
v.
SUN BANK AND TRUST COMPANY and Florida Unemployment Appeals Commission, Appellees.
No. 95-01014.
District Court of Appeal of Florida, Second District.
February 28, 1996.
*1326 Shelley D. Robinson, pro se.
William T. Moore, Tallahassee, for Appellee, Florida Unemployment Appeals Commission.
PER CURIAM.
The claimant, Shelley D. Robinson, challenges the Unemployment Appeals Commission's order which affirmed the decision of the appeals referee. The appeals referee's decision dismissed as untimely the claimant's appeal from a decision of the unemployment compensation claims adjudicator requiring the claimant to repay $793 in overpayments of unemployment compensation benefits.
Section 443.151(4)(b)3., Florida Statutes (1993), provides that the appeals referee's decisions "shall be final unless, within 20 days after the date of mailing of notice thereof to the party's last known address or, in the absence of such mailing, within 20 days after the delivery of such notice, further review is initiated pursuant to paragraph (c)." It appears that the claimant did not appeal the decision within twenty days and further, the appellant does not dispute that the notice of appeal was untimely. We, therefore, must accept the appeals referee's finding of untimeliness and affirm the Unemployment Appeals Commission's order. See Leon v. Unemployment Appeals Comm'n, 476 So.2d 761 (Fla. 3d DCA 1985).
Affirmed.
THREADGILL, C.J., and RYDER and SCHOONOVER, JJ., concur.